Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 21-40 are pending.
Claims 21-24, 26-34, 36-40 are rejected. Claims 25, 35 are objected to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 21-24, 27-28, 31-34, 37-38 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2004/0030741 attributed to Wolton et al. (hereafter referred to as Wolton) and U.S. Patent Number 5,557,724 attributed to Sampat et al. (hereafter referred to as Sampat). 
	Regarding claim 21: Wolton discloses a computer-implemented method of communicating comprising the steps of: providing, by a user interface software module stored on a client computing device and in communication with an application software module stored on a server computing device, a three-dimensional user interface on a display of the client computing device, the three-dimensional user interface comprising a plurality of spatial publishing objects retrieved in response to a query and based on properties of the plurality of spatial publishing objects, the plurality of spatial publishing [figure 1a: toolbar 400 opens 3D user interface, 0231, 0220, 0172, 0174, 181]; 
receiving, via one or more input interfaces associated with the client computing device, a configuration selection associated with a user, the configuration selection determining an arrangement for arbitrarily positioning the plurality of spatial publishing objects within the three-dimensional user interface to create a customized three-dimensional user interface [0234, 432 of figure 2b, 0290]; 
saving the configuration selection associated with the user so that the customized three-dimensional user interface can be displayed on the client computing device [0234, 432 of figure 2b, 0290] and on a second client computing device [0284: a laptop]; 
displaying on the client computing device the customized three-dimensional user interface comprising the plurality of spatial publishing objects arbitrarily positioned according to the configuration selection [0290; figure 8a: the display illustrates the web document pages discovered, 0109]; and modifying a display mode from a first display mode that displays the customized three-dimensional user interface comprising the plurality of spatial publishing objects to a second display mode that displays the selected channel in a full screen display [0804]. 
Wolton indicates receiving, via the one or more input interfaces associated with the client computing device, a selection for a selected channel from the multiple [0667]
Wolton does not explicitly disclose receiving, via the one or more input interfaces associated with the client computing device, a selection for a selected channel from the multiple audiovisual communication channels of a selected spatial publishing object of the plurality of spatial publishing objects.
Sampat explicitly discloses receiving, via the one or more input interfaces associated with the client computing device, a selection for a selected channel from the multiple audiovisual communication channels of a selected spatial publishing object of the plurality of spatial publishing objects [column 4, line 42-43, 46-48].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wolton and Sampat before him/her, before the effective filing date of the claimed invention to explicitly incorporate the teachings of Sampat into Wolton. One of ordinary skill would do so to give the user the advantage of a choice from several acceptable choices.
Regarding claim 22: The computer-implemented method of claim 21, wherein the plurality of spatial publishing objects represent digital media including one or more of: a live audio broadcast, a live WORKAMER\37013407.vl2Application No.: 16/881,651 video broadcast, a produced live video broadcast, an on-demand video program, a pre-recorded video, a voice message, a photographic image, a live audio source, an on-demand audio program, social digital media, a television application, a website application, and a chat application [Wolton: 0172].  
Regarding claim 23: The computer-implemented method of claim 21, wherein after selection of the selected channel of the selected spatial publishing object, 
Regarding claim 24: The computer-implemented method of claim 21, wherein the client computing device delivers audiovisual output to a television [Wolton: 0172] and the second client computing device is a mobile computing device [Wolton: 0284: a laptop].
Regarding claim 27: The computer-implemented method of claim 21, further comprising: communicating on the selected channel a sequence of different media types [Both Sampat: column 4, line 12-14 and Wolton: 0667].  
Regarding claim 28: The computer-implemented method of claim 21, further comprising: displaying a control panel in the three-dimensional user interface, the control panel providing control of one or more of user preferences, audio control, video control, and display mode [Wolton: figure 20: the “select” button on the control panel can be used as a screen saver module, 1216, 0236, 0380].  
Claims 31-34, 37-38 are rejected using the same rationale as claims 21-24, 27-28 respectively.
	Claims 26, 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolton and Sampat and U.S. Patent Application Publication Number 2005/0086612 attributed to Gettman et al. (hereafter referred to as Gettman). 
Regarding claim 26: Wolton discloses insertion of advertising within and upon the plurality of spatial publishing objects [1211, 1215]. Neither Wolton nor Sampat discloses 
Gettman discloses providing a hosted advertising exchange that enables insertion of advertising within and upon the plurality of spatial publishing objects [0050].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wolton and Sampat and before him/her, before the effective filing date of the claimed invention to learn hosted advertising exchange from Gettman and incorporate the teachings into Wolton and Sampat to have providing a hosted advertising exchange that enables insertion of advertising within and upon the plurality of spatial publishing objects in order to have the benefit of mutually profitable business deal.
Claim 36 is rejected using the same rationale as claims 26.
	Claims 29, 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolton and Sampat and U.S. Patent Number 5528735 attributed to Strasnick et al. (hereafter referred to as Strasnick). 
Regarding claim 29: Neither Wolton nor Sampat discloses WORKAMER\37013407.vl3Application No.: 16/881,651displaying outputs simultaneously from the multiple audiovisual communication channels of the selected spatial publishing object, the outputs displayed in either a split-screen display mode or a revolving three-dimensional display mode. 
Strasnick displaying outputs simultaneously from the multiple audiovisual communication channels of the selected spatial publishing object, the outputs displayed in either a split-screen display mode or a revolving three-dimensional display mode [column 11, line 25-29]. 

Claim 39 is rejected using the same rationale as claims 29.
	Claims 30, 40 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolton and Sampat and U.S. Patent Number 7028269 attributed to Cohen-Solal et al. (hereafter referred to as Cohen-Solal). 
Regarding claim 30: Neither Wolton nor Sampat discloses displaying outputs of a multi-party conversation sequentially by tracking an image of a current speaker, the outputs of the multi-party conversation provided by the multiple audiovisual communication channels of the selected spatial publishing object or by the plurality of spatial publishing objects.
Cohen-Solal discloses displaying outputs of a multi-party conversation sequentially by tracking an image of a current speaker, the outputs of the multi-party conversation provided by the multiple audiovisual communication channels of the selected spatial publishing object or by the plurality of spatial publishing objects [C-1 of figure 5; column 9, line 47-49, figure 2, column 8, line 46-49].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wolton and Sampat and Cohen-Solal before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Cohen-Solal into Wolton and Sampat in order to have a multi-party conversation effectively.
.
Allowable Subject Matter
Claims 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 25: Neither Wolton nor Sampat discloses the computer-implemented method of claim 21, further comprising placing an advertisement on an interior surface of the selected spatial publishing object, wherein a position of the advertisement adjusts dynamically so that the advertisement always faces a point of view of the user.  
Same rationale applies to claim 35 as well.
Response to Arguments
For claims 21-24, 26-34 and 36-40: Applicant's arguments filed have been fully considered but they are not persuasive.
The applicant argues that Wolton has limited display and does not disclose allowing the user to “arbitrarily position” three-dimensional spatial publishing objects for a customized three-dimensional user interface. The applicant does not provide any definition of “arbitrary positioning”, but provides an example of arbitrary positioning and discloses that SPOs can be ordered in SPOs in a variety of ways including: as arbitrary positioning e.g., as by a user [Specification: paragraph 0037]. At least in paragraph 0234, Wolton discloses that user can set up display preferences.
The applicant argues that Wolton lacks the teachings for audiovisual channel. The argument is not persuasive. As described above, Wolton discloses audiovisual 
Regarding claims 25, 35 and Specification: Due to the amendment and persuasive argument the objection to the Specification, and also the art rejection of claims 25 and 35 have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

 /TADESSE HAILU/ Primary Examiner, Art Unit 2173